 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY LANGLEY,                               Case No. 1:16-cv-01299-LJO-JLT (PC)
12                       Plaintiff,                ORDER AMENDING DISCOVERY AND
                                                   SCHEDULING ORDER
13           v.
                                                   (Docs. 32, 37)
14    GARCIA, et al.,
                                                   Discovery Cut-Off: 09/16/2019
15                       Defendants.               Dispositive Motion Deadline: 11/19/2019

16

17

18   I.     Background

19          Plaintiff, Randy Langley, a state prisoner proceeding pro se and in forma pauperis, filed

20   this civil rights action pursuant to 42 U.S.C. ' 1983. The current Discovery and Scheduling

21   Order issued on January 16, 2019 and set April 16, 2019 as the deadline to file exhaustion

22   motions; May 16, 2019 as the deadline to amend pleadings; June 16, 2019 as the discovery cut-

23   off date; and August 19, 2019 as the deadline to file dispositive motions. (Doc. 32.) On June 3,

24   2019, Plaintiff filed a motion requesting to either stay the action, or extend all pending deadlines

25   by 60 days. (Doc. 37.) Plaintiff states that this is necessary because he was transferred from SCC

26   to VSP on May 18, 2019 without any of his property or legal documents, where he remains with

27   no clear indication when he will be transferred back to SCC. (Id.) Despite lapse of more than the

28   allowed time, Defendants have not filed an opposition. The motion is deemed submitted. L.R.


                                                       1
 1   230 (l).
 2   II.        Stay of Proceedings
 3              A district court has the inherent power to stay its proceedings. This power to stay is
 4   “incidental to the power inherent in every court to control the disposition of the causes on its
 5   docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v. North
 6   American Co., 299 U.S. 248, 254 (1936); see also Gold v. Johns-Manville Sales Corp., 723 F.2d
 7   1068, 1077 (3d Cir.1983) (holding that the power to stay proceedings comes from the power of
 8   every court to manage the cases on its docket and to ensure a fair and efficient adjudication of the
 9   matter at hand). This is best accomplished by the “exercise of judgment, which must weigh
10   competing interests and maintain an even balance.” Landis, 299 U.S. at 254–55. In determining
11   whether a stay is warranted, courts consider the potential prejudice to the non-moving party; the
12   hardship or inequity to the moving party if the action is not stayed; and the judicial resources that

13   would be saved by simplifying the case or avoiding duplicative litigation if the case before the

14   court is stayed. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.1962). The Ninth Circuit “has

15   sustained or authorized in principle Landis stays on several occasions,” Lockyer v. Mirant Corp.,

16   398 F.3d 1098, 1110 (9th Cir.2005), none of which apply here. The Court finds no basis to

17   warrant staying the action at this time, particularly where a mere extension of the pending

18   deadlines should obviate any hardship or inequity to Plaintiff occasioned by his extended

19   retention at VSP.

20   III.       Modification of Scheduling Order

21              Federal Rule of Civil Procedure 16(b) requires a party to show good cause to modify the

22   schedule of the case. Rule 16(b)’s good cause standard focuses primarily on the diligence of the

23   moving party, id., and the reasons for seeking modification, C.F. ex rel. Farnan v. Capistrano

24   Unified Sch. Dist., 654 F.3d 975, 984 (9th Cir.2011). If the party seeking to amend the

25   scheduling order fails to show due diligence, the inquiry should end and the court should not

26   grant the motion to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087

27   (9th Cir. 2002).

28   ///


                                                         2
 1            The Court finds Plaintiff has exercised due diligence and has even already filed a motion
 2   to compel responses to his discovery. (See Docs. 33, 37.) The Court also finds that Plaintiff’s
 3   reasons for seeking modification, his transfer from SCC to VSP without his property and legal
 4   documents with no known date when he will be transferred back to SCC, justify modifying the
 5   Discovery and Scheduling Order by extending the remaining pending deadlines. Deadlines which
 6   lapsed before Plaintiff filed his motion (i.e. for exhaustion motions and to amend pleadings) need
 7   not be extended.
 8   IV.      Order
 9            Accordingly, the Court ORDERS:
10                    (1)   To the extent Plaintiff’s motion (Doc. 37) seeks a stay of this action, it is
11                          DENIED;
12                    (2)   To the extent Plaintiff’s motion (Doc. 37) seeks to extend dates to modify the

13                          scheduling order, it is GRANTED and the Discovery and Scheduling Order

14                          is AMENDED as follows:

15                            a.      the deadline for completion of all discovery, including filing motions

16                                    to compel is extended to September 16, 2019;

17                            b.      the deadline for filing pre-trial dispositive motions is extended to

18                                    November 19, 2019; and

19                    (2)   other than the above modification of deadlines, all requirements of the

20                          January 16, 2019 Discovery and Scheduling Order (Doc. 32) remain in

21                          effect.

22

23   IT IS SO ORDERED.

24         Dated:   July 18, 2019                                   /s/ Jennifer L. Thurston
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28


                                                           3
